PER CURIAM *.
^Respondent was convicted by guilty plea in federal court of a felony violation of 18 U.S.C. § 4, misprision of a felony. Respondent was placed on probation for two years and ordered to pay a $250.00 fine.
The misconduct that led to the conviction occurred when respondent was “of counsel” and nominal chairman of a nationwide collection agency. For about four months, respondent knew of a company official’s commission of a federal felony — conspiring to commit mail fraud, but did not notify any person in authority. The company official’s fraudulent conduct caused numerous clients a total loss of approximately $500,000.
After the filing of formal charges in this disciplinary proceeding based on violation of Rules 4.1(b) and 8.4(a)(b) of the Rules of Professional Conduct, this court declined to issue an interim suspension. Respondent moved for discipline by consent, pointing to several mitigating factors. Respondent, who was seventy-three years old and in poor health (heart and pulmonary disease, bronchial asthma and Crohn’s disease), had no prior disciplinary record. He was a salaried employee of Rthe company and received no profit from the mail fraud scheme. Respondent moved for suspension by consent for a nine-month period, and disciplinary counsel concurred in the motion.
Upon considering the mitigating circumstances, the Hearing Committee issued an order approving the proposed consent discipline, and the Disciplinary Board in turn recommended that this court accept the consent discipline.
Upon review of the record and the recommendations of the Hearing Committee and Disciplinary Board, it is the decision of the court that the Disciplinary Board’s recommendation be adopted.
Accordingly, it is ordered that:
(1) Daniel H. Walker be suspended from the practice of law for a period of nine months.
(2) Daniel H. Walker be assessed with all costs of these proceedings.
SUSPENSION ORDERED.
JOHNSON and BLEICH, JJ.,. dissent.

 WATSON, J., not on panel. Rule IV, Part II, § 3.